                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

MORGAN PERRY, et al.,

       Plaintiffs,                                      Case No. 3:17-cv-161

vs.

KRIEGER BEARD SERVICES. LLC, et al.,                    District Judge Thomas M. Rose
                                                        Magistrate Judge Michael J. Newman
      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This civil case is before the Court on the motion to withdraw as counsel for Defendants

Krieger Beard Services, LLC and Dustin Krieger filed on February 11, 2019. Doc. 99. Pursuant

to Local Rule 83.4(c), the motion must be served upon the clients and the certificate of service

must so state. The certificate of service in this instance references service on only one of the clients

(Mr. Krieger) via email, and the Court has concerns that such method of service may not comply

with the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 5(b)(2). Because Local Rule 83.4

requires that a motion to withdraw be served on the clients and affords them an opportunity to

respond, the Court concludes that such motion is not yet ripe for review.

       The Court ORDERS counsel for Kreiger Beard Services, LLC and Dustin Krieger

promptly serve these Defendants, in compliance with the Federal Rules, with: (1) a copy of the

motion to withdraw, and (2) a copy of this Order. Counsel shall also file with the Court a new

certificate of service evidencing service of the foregoing in accordance with the Civil Rules and

the Local Rules. Krieger Beard Services, LLC and Mr. Krieger may file a response to the motion

to withdraw within 21 days after proper service.
        With regard to the requested withdrawal of counsel on behalf of Defendant Krieger Beard

Services, LLC, the Court also notes that limited liability companies may not appear in this Court

pro se and, thus, may only appear through a licensed attorney admitted to practice in this Court.

Rowland v. Cal. Men’s Colony, 506 U.S. 194, 201-02 (1993). Should the Court ultimately grant

the motion to withdraw as counsel, the undersigned notes that Krieger Beard Services, LLC, as a

business entity, cannot proceed pro se and its failure to have counsel appear on its behalf may

result in significant and serious adverse consequences to it, including an entry of default and

issuance of a default judgment. See Iron Workers Dist. Council of S. Ohio & Vicinity Benefit Tr.

v. K-COR, LLC, No. 3:14-CV-368, 2015 WL 10742767, at *1 (S.D. Ohio Nov. 13, 2015).

        IT IS SO ORDERED.


Date:   February 21, 2019                           s/ Michael J. Newman
                                                    Michael J. Newman
                                                    United States Magistrate Judge




                                               2
